DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-19 in the reply filed on 29 APR 2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 APR 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Streckert ‘972 (U.S. Patent 6,134,972).
Claim 1 – Streckert ‘972 teaches a method (Abstract), comprising vapor depositing (Column 5 Lines 20-23) a corrosion resistant coating (Column 4 Lines 14-19, 29-32, chromium oxide) to internal and external surfaces (Column 5 Lines 33-43) of a metallic (Column 4 Lines 37-39) air data probe (Column 4 Lines 33-37). 
Claim 4 – Streckert ‘972 teaches the method of claim 1, wherein the corrosion resistant coating is or includes a ceramic coating (Column 4 Lines 29-32, chromium oxide is a ceramic coating). 
Claim 5 – Streckert ‘972 teaches the method of claim 4, wherein vapor depositing includes applying a first precursor, then 15applying a second precursor to the first precursor to form the ceramic coating (Column 4 Lines 14-32, chromium application followed by oxygen application to form chromium oxide). 
Claim 6 – Streckert ‘972 teaches the method of claim 5, wherein the ceramic coating is an oxide or a nitride (Column 4 Lines 14-32, chromium oxide).
Claim 18 – Streckert ‘972 teaches the 5method of claim 1, wherein the corrosion resistant coating is about 10 nm to about 5 micron thick (Column 8 Lines 16-18, 40-50 nm of chromium oxide). 
Claim 19 – Streckert ‘972 teaches the method of claim 1, wherein the metallic air data probe is or includes nickel or nickel alloy (Column 4 Lines 61-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 as applied to Claim 1 above, and further in view of Chiang ‘481 (U.S. PGPub 2002/0104481).  Wang ‘310 (U.S. Patent 7,378,310) is cited as evidence that chromium oxide can be deposited by ALD processes as regards Claim 2.
Claim 2 – Streckert ‘972 teaches the5 method of claim 1, but does not teach or suggest wherein vapor depositing includes using chemical vapor deposition (CVD) or atomic layer deposition (ALD).  Streckert ‘972 is open to means other than PVD for depositing its chromium ions (Column 5 Lines 20-32).  Chiang ‘481 discloses that ion-driven deposition reactions may be performed by modulated ion-induced atomic layer deposition (MII-ALD) processes (see e.g. PG 0028, 0032) and that the process can form conformal solid thin films of one or more elements (PG 0028), which would comply with Streckert ‘972’s deposition of chromium on the nickel substrate of the air probe.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 to utilize the MII-ALD process of Chiang ‘481 to deposit chromium ions on the air data probe of Streckert ‘972, as Streckert ‘972 wants to use ionic deposition means to form a thin film of chromium on the air data probe and Chiang ‘481 teaches an ionic deposition process for forming thin films on substrates.  Examiner notes that chromium oxide can be formed by ALD processes, as evidenced by e.g. Wang ‘310 Column 3 Lines 27-41.
Claim 3 – Streckert ‘972 / Chiang ‘481 teach the method of claim 2, wherein the method includes placing the metallic air data probe in a vacuum chamber (Streckert ‘972 Column 5 Line 55 – Column 6 Line 5; particularly Column 5 Line 66 – Column 6 Line 2, substrate cools in the vacuum) and evacuating the vacuum chamber before using vapor deposition (Streckert ‘972 Column 5 Line 55 – Column 6 Line 5, as above).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 as applied to claim 6 above, and further in view of Chiang ‘481, Darolia ‘049 (U.S. Patent 6,617,049) and Chinn ‘957 (U.S. PGPub 2010/0080957).
Claim 7 – Streckert ‘972 teaches the method of claim 6, but does not teach or suggest wherein the ceramic coating is silicon dioxide (SiO2).  Streckert ‘972 is open to means other than PVD for depositing its chromium ions (Column 5 Lines 20-32).  Chiang ‘481 discloses that ion-driven deposition reactions may be performed by modulated ion-induced atomic layer deposition (MII-ALD) processes (see e.g. PG 0028, 0032) and that the process can form conformal solid thin films of one or more elements (PG 0028), which would comply with Streckert ‘972’s deposition of chromium on the nickel substrate of the air probe.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 to utilize the MII-ALD process of Chiang ‘481 to deposit chromium ions on the air data probe of Streckert ‘972, as Streckert ‘972 wants to use ionic deposition means to form a thin film of chromium on the air data probe and Chiang ‘481 teaches an ionic deposition process for forming thin films on substrates.  Darolia ‘049 is drawn to the formation of erosion-resistant coatings on nickel-based substrates (Column 1 Lines 18-24, Column 2 Lines 21-25) and discloses that chromium oxide and silicon dioxide are known alternatives for erosion-resistant coatings on nickel-based substrates (Column 2 Lines 21-25).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 / Chiang ‘481 to deposit silicon dioxide instead of chromium oxide as suggested by Darolia ‘049, as Streckert ‘972 wants to form erosion-resistant chromium oxide coatings on nickel-based substrates and Darolia ‘049 teaches that chromium oxide and silicon dioxide are both known erosion-resistant coatings for use on nickel-based substrates.  Darolia ‘049 does not give particular guidance as to how to form the silicon dioxide coating; Examiner cites Chinn ‘957 PG 
Claim 8 - Streckert ‘972 / Chiang ‘481 / Darolia ‘049 / Chinn ‘957 teach the method of claim 7, wherein the first precursor is a reactive, volatile material (Chinn ‘957 PG 0099, silicon tetrachloride) and the second precursor is an oxide former (Chinn ‘957 PG 0099, oxygen plasma).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 as applied to claim 6 above, and further in view of Chiang ‘481, Darolia ‘049, and Mizue ‘319 (U.S. PGPub 2015/0004319).
Claim 9 – Streckert ‘972 teaches the method of claim 6, but does not teach or suggest wherein the ceramic coating is aluminum oxide (Al2O3).  Streckert ‘972 is open to means other than PVD for depositing its chromium ions (Column 5 Lines 20-32).  Chiang ‘481 discloses that ion-driven deposition reactions may be performed by modulated ion-induced atomic layer deposition (MII-ALD) processes (see e.g. PG 0028, 0032) and that the process can form conformal solid thin films of one or more elements (PG 0028), which would comply with Streckert ‘972’s deposition of chromium on the nickel substrate of the air probe.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have 
Claim 10 - Streckert ‘972 / Chiang ‘481 / Darolia ‘049 / Mizue ‘319 teach the method of claim 9, wherein the first precursor is triethyl aluminum and the second precursor is an oxide former (Mizue ‘319 PG 0052). 
Claim 11 - Streckert ‘972 / Chiang ‘481 / Darolia ‘049 / Mizue ‘319 teach the method of claim 10, wherein applying the second precursor includes applying heat simultaneously (Mizue ‘319 PG 0043, 200 degrees Celsius substrate temperature throughout deposition). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 as applied to claim 6 above, and further in view of Chiang ‘481, Darolia ‘049, and Xu ‘508 (U.S. PGPub 2010/0270508).
Claim 12 – Streckert ‘972 teaches the method of claim 6, but does not teach or suggest wherein the ceramic coating is 10zirconium oxide.  Streckert ‘972 is open to means other than PVD for depositing its chromium ions (Column 5 Lines 20-32).  Chiang ‘481 discloses that ion-driven deposition reactions may be performed by modulated ion-induced atomic layer deposition (MII-ALD) processes (see e.g. PG 0028, 0032) and that the process can form conformal solid thin films of one or more elements (PG 0028), which would comply with Streckert ‘972’s deposition of chromium on the nickel substrate of the air probe.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 to utilize the MII-ALD process of Chiang ‘481 to deposit chromium ions on the air data probe of Streckert ‘972, as Streckert ‘972 wants to use ionic deposition means to form a thin film of chromium on the air data probe and Chiang ‘481 teaches an ionic deposition process for forming thin films on substrates.  4 and oxygen plasma.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 / Chiang ‘481 / Darolia ‘049 to use precursors suggested by Xu ‘508 to deposit zirconium oxide by ALD, as Darolia ‘049 wants to deposit zirconium oxide as an erosion-resistant layer and Xu ‘508 discloses ALD precursors suitable for depositing zirconium oxide.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 as applied to claim 6 above, and further in view of Chiang ‘481 and Wei ‘787 (U.S. PGPub 2009/0214787).
Claim 13 – Streckert ‘972 teaches the method of claim 6, but does not teach or suggest wherein the ceramic coating is one of titanium nitride (TiN), titanium prima facie obvious.  Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 / Chiang ‘481 / Wei ‘787 as applied to claim 13 above, and further in view of Haukka ‘439 (U.S. PGPub 2004/0104439).
Claim 14 – Streckert ‘972 / Chiang ‘481 / Wei ‘787 teach the 15method of claim 13, but do not teach or suggest wherein the first precursor includes Titanium chloride and the second precursor includes a nitride former.  Examiner cites Haukka ‘439 for a teaching of ALD precursors for depositing titanium nitride from titanium tetrachloride and ammonia (PG 0058).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 / Chiang ‘481 / Wei ‘787 to use the ALD precursors of Haukka ‘439, as Wei ‘787 wants to deposit titanium nitride and Haukka ‘439 teaches ALD deposition of titanium nitride from titanium tetrachloride (a titanium chloride) and ammonia (a nitride former).
Claim 15 - Streckert ‘972 / Chiang ‘481 / Wei ‘787 / Haukka ‘439 teach the method of claim 14, wherein applying the first precursor includes applying heat .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 as applied to claim 5 above, and further in view of Tolpygo ‘670 (U.S. PGPub 2010/0124670).
 Claim 16 – Streckert ‘972 teaches the method of claim 5, but does not teach or suggest wherein vapor deposition includes applying a metallic layer to the air data probe before applying the first precursor, wherein applying the first precursor includes applying the first precursor to the metallic layer.  Streckert ‘972 is drawn to improving the corrosion resistance of the air data probe.  Tolpygo ‘670 is drawn to forming corrosion-resistant coatings on nickel-based substrates in high-temperature applications (PG 0003), inclusive of performing chromizing treatments on the substrates for this purpose (PG 0020-0022).  Tolpygo ‘670 further teaches that inclusion of a chromium/noble material layer between the nickel-based substrate and the chromized layer is beneficial for improving the corrosion resistance of the nickel-based substrate (PG 0016), and discloses formation of a layer comprising chromium and a noble metal, e.g. platinum or palladium, before depositing chromium on the substrate (PG 0017-0018).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 to deposit a e.g. chromium/platinum metallic layer on the substrate before proceeding to chromizing as suggested by Tolpygo ‘670, as Streckert ‘972 teaches chromizing as a means to enhance corrosion resistance and Tolpygo ‘670 teaches that 
Claim 17 – Streckert ‘972 / Tolpygo ‘670 teaches the method of claim 16, wherein the metallic layer includes at least one of platinum or palladium (Tolpygo ‘670 PG 0017) having a thickness between about 5 nm to about 20 nm (Tolpygo ‘670 exemplifies 25-50 microns at PG 0018 but states that the coating may be thicker or thinner than that, rendering 25-50 microns a preferred embodiment.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).The thickness of a corrosion-resistant coating is inherently result-effective with regards to the degree of corrosion resistance provided, as a thicker coating contains more material that must be eaten away before the underlying substrate is corroded. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the thickness of deposited layers such that a desired amount of corrosion resistance is obtained, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                       

/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712